ON PETITION FOR REHEARING
PER CURIAM.
Appellants’ petition for rehearing on the grounds that in our opinion we failed to address appellants’ point two which challenged the trial court’s award to appellee of a life interest in a house trailer conveyed by appellee to appellants. Because appellants have failed to demonstrate that the trial court erred in making the award, it was and is our intention to affirm that portion of the final judgment. Appellants’ petition for rehearing is DENIED.
LARRY G. SMITH, WENTWORTH and JOANOS, JJ., concur.